Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are currently pending in this application and are considered in this Office action. 
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
 The disclosure of the prior-filed provisional application No. 62171817, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, claim 1 recites “an electrically heated nozzle”, "heating the fluid to a temperature in excess 80 degrees centigrade", claim 2 recites “extending a nozzle of the fluid dispenser above a plane defined by the panel”, clams 3-4 recite “utilizing a transducer to shake the panel while dispensing the fluid from the dispenser”, claim 5 recites “heating is performed by a coil-type electrical water heater disposed at a nozzle”. however, such features have not been disclosed in the prior-filed provisional application. Accordingly, claims 1-8 are not entitled to the benefit of the provisional application filed June 5, 2015. However, such disclosure can be found in the prior- filed application PCT/US/16/35852. Therefore, the priority date is deemed to be June 3, 2016, the filing date of the PCT/US/16/35852.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2, 5, 7 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 2 and 5 recite “a nozzle”. It is not clear whether the recitation refer to the same element as “an electrically heated nozzle”, recited in claim 1. For the purpose of this examination it is interpreted as the same nozzle, i.e. “the electrically heated nozzle”. Correction and/or clarification is required. This rejection affects claim 4.
Claim 7 recites the limitation “the periodic cleaning”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2009/0288691 A1, cited in IDS), hereinafter Hunt in view of Grossman et al. (US 2017/0173640 A1, cited in IDS), hereinafter Grossman in further view of Hegetoe-Kunze (DE 10 2011118829 A1, Machine English translation is attached to this Office action), hereinafter Hegetoe-Kunze.
Regarding claim 1, Hunt discloses a solar panel (e.g. Fig. 2) including a solar energy collection surface (12) and a cleaning system (10, e.g. Fig. 2, para 24), and a method for cleaning the solar panel comprising: providing a fluid reservoir (16); providing a fluid dispenser (18, 44) at a perimeter of the solar panel (Fig. 3), the fluid dispenser including a nozzle (44) to dispense fluid over the solar energy collection surface, providing pressurized fluid to the fluid dispenser from the fluid reservoir (via pump 28, para 34); heating the fluid (via heater 46, para 30); and dispensing the fluid from the fluid dispenser (para 36). 
Hunt does not explicitly disclose heating the fluid to a temperature exceeding 80 degrees centigrade. Grossman teaches a cleaning arrangement for a solar panel (e.g. Fig. 1) comprising a fluid reservoir (140) containing a cleaning solution, such as water (para 20), and heating the cleaning solution to form the vaporized cleaning solution, such as steam (para 25); and that the vaporized cleaning solution can be applied at a temperature approximately greater than 100 degrees Celsius (para 36). The disclosed temperature reads on the claimed temperature in excess of 80 degrees centigrade. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the cleaning method of Hunt with heating the cleaning solution to the temperature taught by Grossman in order to dispense heated cleaning fluid onto the solar energy collection surface. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to prevent cleaning fluid from freezing on the solar energy collection surface, and to melt snow or ice on the solar energy collection surface to allow for the solar panels to operate more efficiently and have a reasonable expectation of success because such temperature is known in the art.
Hunt does not disclose that the nozzle is an electrically heated nozzle. Hegetoe-Kunze teaches a cleaning system for the photovoltaic system comprising a nozzle (7) and that the nozzle (7) is heated by resistance heating via the conductor (27) connected to the power supply (28, e.g. Figs. 2, 5, para 26). The taught heating arrangement is interpreted as the electrically heated nozzle, in the broadest reasonable interpretation. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the cleaning system of Hunt with electrically heating the nozzle taught by Hegetoe-Kunze in order to increase temperature of the nozzle. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to prevent the nozzle from freezing and to guarantee the function of the nozzle even with heavy snowfall and very low temperatures, and have a reasonable expectation of success because electrically heated nozzles are known in the art.
Regarding claim 2, in the arrangement of Hunt, the nozzle of the fluid dispenser extends, i.e. is positioned, above a plane defined by the panel (e.g. Fig. 3), such position appears to be maintained when dispensing the fluid from the dispenser. Hunt further discloses that the position of the nozzle may be adjusted according to preference, that the height of the nozzle and the angle at which the nozzle is directed is be configurable, that the nozzle is placed in a position wherein the fluid dispensed is capable of reaching most if not all areas of the solar panel, that the adjustments may take into consideration whether the solar panels are tilted at an angle or flat, and that mounting locations are calculated depending on water pressure, mounting configuration and number of nozzles per zone control valve (para 38). The disclosure of Hunt is interpreted as the nozzle of the fluid dispenser being extended above a plane defined by the panel while dispensing the fluid from the dispenser, in the broadest reasonable interpretation.
Regarding claim 6, Hunt discloses that the programmable controller (30) may control which zone of solar panels will be cleaned, and to alternate cleaning between different zones of solar panels (para 36). The disclosed alternate cleaning implicitly teaches periodically cleaning the solar panel.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2009/0288691 A1), hereinafter Hunt in view of Grossman et al. (US 2017/0173640 A1), hereinafter Grossman in further view of Hegetoe-Kunze (DE 10 2011118829 A1), hereinafter Hegetoe-Kunze in further view of Cart (US 2007/0227574 A1, cited in IDS), hereinafter Cart.
The reliance of Hunt, Grossman, and Hegetoe-Kunze is set forth supra.
Regarding claim 2, Examiner takes a position that the nozzle positioning disclosed by Hunt reads on the claimed extending the nozzle of the fluid dispenser above a plane defined by the panel while dispensing the fluid from the dispenser, in the broadest reasonable interpretation. As an alternative, secondary interpretation of the claimed extending as the nozzle extending, i.e. moving out, during dispensing and contracting, i.e. stowing away, when not dispensing, Cart teaches a wash system (e.g. Fig. 6A, para 108) for a solar power system (e.g. Fig. 1) comprising a fluid dispenser (616, 704, e.g. Fig. 7A) including a nozzle (704) configured to dispense the fluid over the solar energy collection surface (e.g. Fig. 7A, para 110); and that the nozzle may be activated by water pressure, similar to pop up lawn sprinkler (para 110). The pop-up activation taught by Cart is interpreted as extending the nozzle above a plane defined by the panel while dispensing the fluid. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the method disclosed by Hunt with extending the nozzle during dispensing taught by Cart to change position of the nozzle above the panel when dispensing. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so reach the desired area of the solar panel, and have a reasonable expectation of success because extending nozzles during dispensing is known in the art.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2009/0288691 A1), hereinafter Hunt in view of Grossman et al. (US 2017/0173640 A1), hereinafter Grossman in further view of Hegetoe-Kunze (DE 10 2011118829 A1), hereinafter Hegetoe-Kunze in further view of Adler et al. (US 2015/0001201 A1, cited in IDS), hereinafter Adler.
The reliance of Hunt, Grossman, and Hegetoe-Kunze is set forth supra.
Regarding claims 3 and 4, Hunt discloses dispensing heated fluid as heating means to melt snow or ice on the solar panel (para 30). Hunt does not disclose utilizing a transducer to shake the panel while dispensing the heated fluid from the dispenser. 
Adler teaches a solar panel (12, e.g. Fig. 1) comprising heating means (34) that can include snow and ice melt solvent such as glycol applied to the panel glass (para 118); and a vibration assembly (62, e.g. Fig. 10) utilizing a transducer (piezoelectric vibrators, para 127) to shake the panel (para 124), and a method of cleaning the solar panel to remove snow and ice comprising utilizing vibrators while heating (para 171), and that when activated, the vibrators can cause some or all of the snow, sleet or ice to "avalanche" off the panel, substantially reducing the power required for removal (para 138). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the snow removing method comprising heating via applying heated fluid onto the solar panel disclosed by Hunt with utilizing a transducer while heating taught by Adler to shake the solar panel as it is being heated. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to expedite cleaning and substantially reduce the power required for snow and ice removal, and have a reasonable expectation of success because utilizing vibrations to shake the solar panel during heating is known in the art.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2009/0288691 A1), hereinafter Hunt in view of Grossman et al. (US 2017/0173640 A1), hereinafter Grossman in further view of Hegetoe-Kunze (DE 10 2011118829 A1), hereinafter Hegetoe-Kunze in further view of Levy et al. (US2010/0043851 A1, cited in IDS), hereinafter Levy.
The reliance of Hunt, Grossman, and Hegetoe-Kunze is set forth supra.
Regarding claim 6, Examiner takes a position that the alternating cleaning disclosed by Hunt reads on the claimed periodically cleaning the solar panel, in the broadest reasonable interpretation. As an alternative, secondary interpretation of the claimed mechanism, Levy teaches a wash system (e.g. Fig. 2) for a solar power system comprising a fluid dispenser (22’) including a nozzle (140n) configured to dispense the fluid over the solar energy collection surface (e.g. Fig. 2); a fluid manifold (14’), supplying pressurized fluid (via 144) to the fluid dispenser, a controller (18), and that the panels will be cleaned by the automated system approximately once a week, or employing any of a variety of different schedules (para 22). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the method disclosed by Hunt with periodic cleaning taught by Levy to maintain the cleanliness of the surface of the solar panel. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to avoid buildup of snow, ice, or dirt, and have a reasonable expectation of success because periodic cleaning of the solar panels is well known in the art.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2009/0288691 A1), hereinafter Hunt in view of Grossman et al. (US 2017/0173640 A1), hereinafter Grossman in further view of Hegetoe-Kunze (DE 10 2011118829 A1), hereinafter Hegetoe-Kunze in further view of Pak et al. (US 8,474,084 B2), hereinafter Pak.
The reliance of Hunt, Grossman, and Hegetoe-Kunze is set forth supra.
Regarding claim 7, Hunt discloses that the programmable controller (30) may be programmed to function automatically or manually (para 39), may control which zone of solar panels will be cleaned, and to alternate cleaning between different zones of solar panels (para 36). Hunt does not disclose initiating the periodic cleaning in response to a detected condition relating to the output of the solar panel. 
Pak teaches a solar panel (150, Fig. 1) comprising a solar energy collection surface (150) and a cleaning system (140, col. 3 lines 46-49, col. 5 lines 37-39), and initiating a periodic cleaning (Fig. 2) in response to a detected condition relating to the output of the solar panel (power generation value). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the method disclosed by Hunt with initiating the periodic cleaning in response to a detected condition relating to the output of the solar panel taught by Pak to ensure that the panel surfaces are clean. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to achieve maximum efficiency of the solar panel, and have a reasonable expectation of success because such capability is known in the art.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2009/0288691 A1), hereinafter Hunt in view of Grossman et al. (US 2017/0173640 A1), hereinafter Grossman in further view of Hegetoe-Kunze (DE 10 2011118829 A1), hereinafter Hegetoe-Kunze in further view of Newdoll et al. (US 2012/0138123 A1, cited in IDS), hereinafter Newdoll.
The reliance of Hunt, Grossman, and Hegetoe-Kunze is set forth supra.
Regarding claim 7, Hunt discloses that the programmable controller (30) may be programmed to function automatically or manually (para 39), may control which zone of solar panels will be cleaned, and to alternate cleaning between different zones of solar panels (para 36). Hunt does not disclose initiating the periodic cleaning in response to a detected condition relating to the output of the solar panel. 
Newdoll teaches a solar panel (34, e.g. Figs. 32-33) comprising a solar energy collection surface (10) and a cleaning system (600a, e.g. Fig. 32), a fluid reservoir (608); a fluid dispenser (620) disposed at a first side of the panel and including a nozzle dispensing the fluid over the solar energy collection surface (e.g. Fig. 32); a pump (610) (via 610) providing a pressurized fluid to the fluid dispenser, and dispensing the fluid from the fluid dispenser via streams 622, (e.g. Fig. 32, para 176). Newdoll further teaches initiating a periodic cleaning (760, Fig. 39) in response to a detected condition (efficiency) relating to the output of the solar panel (paras 13, 71, 152, 196, 200). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the method disclosed by Hunt with initiating the periodic cleaning in response to a detected condition relating to the output of the solar panel taught by Newdoll to ensure that the panel surfaces are clean. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to achieve maximum efficiency of the solar panel, and have a reasonable expectation of success because such capability is known in the art.
Regarding claim 8, Hunt discloses a filter (20, e.g. Fig. 2) and filtering the fluid before dispensing the fluid (e.g. Abstract). Hunt does not disclose a fluid collector disposed at a second side of the panel opposite the first side and collecting at least a portion of the fluid dispensed by the dispenser; filtering the fluid, and recycling the fluid into the fluid reservoir.
Newdoll teaches a fluid collector (626) disposed at a second side of the panel opposite the first side and collecting at least a portion of the fluid dispensed by the dispenser (e.g. Fig. 32); and a filter (630), filtering fluid collected at the fluid collector; and recycling fluid from the into the fluid reservoir (Fig. 32, para 184). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the method disclosed by Hunt with collecting the fluid dispensed by the dispenser; filtering the fluid, and recycling the fluid into the fluid reservoir taught by Newdoll to reuse the fluid. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to reduce amount of water needed for cleaning of the solar panel, and have a reasonable expectation of success because such recycling arrangement is known in the art.
Pertinent Art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (KR 10-2016-0012024 A) teaches a solar panel comprising a nozzle (32), comprising a nozzle heating means for heating the nozzle to prevent the nozzle from freezing and clogging, so that it can be easily used even in a cold area where sub-zero weather continues (para 85).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim 1, and is rejected under 35 U.S.C. § 112(b). However, the claim would be allowable if the claim is rewritten in independent form including all of the limitations of the base claim 1 and amended to overcome the 35 U.S.C. § 112(b) rejections.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Hunt (US 2009/0288691 A1), Grossman (US 2017/0173640 A1), and Hegetoe-Kunze (DE 10 2011118829 A1). The prior art of record fails to teach or render obvious method of cleaning the solar panel comprising, inter alia, performing heating the fluid by a coil-type electrical water heater disposed at the electrically heated nozzle of the dispenser, as in the context of claim 5. Such step allows to quickly heat the fluid and to dispense the heated fluid without concern for reaching a boiling point within the system itself, resulting in advantaged performance and improved energy efficiencies and safety. See Applicant's US PGPUB US 2020/0350855 A1 at para [0041].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711